AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                               UNITED STATES DISTRICT COURT
                                                                 Southern District of Indiana

                 UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Probation or Supervised Release)
                                               v.
                                                                                 Case Number: 3:08CR00029-011
                                                                                 USM Number: 09710-028

                         WILLIAM L. SOMERS                                        Barry Blackard
                                                                                 Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violation(s) 1-8.
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                   Nature of Violation                                              Violation Ended
 1.)                                                New Arrest                                                       March 5, 2018
 2.)                                                Unlawful Drug Possession                                         March 5, 2018
 3.)                                                Possession of a Firearm/Ammunition                               March 5, 2018
 4.)                                                Failed to Answer Truthfully and Follow Instructions of the       March 5, 2018
                                                    Probation Officer
 5.)                                                Failed to Answer Truthfully and Follow Instructions of the       February 15, 2018
                                                    Probation Officer
 6.)                                                Failed to Answer Truthfully and Follow Instructions of the       March 5, 2018
                                                    Probation Officer
 7.)                                                Failed to Obtain/Maintain Employment                             March 5, 2018
 8.)                                                Associated with Persons Engaged in Criminal Activity             March 5, 2018

        The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.



                                                                                   July 10, 2019
                A CERTIFIED TRUE COPY                                              Date of Imposition of Sentence:
                Laura A. Briggs, Clerk
                U.S. District Court
                Southern District of Indiana
                                                                                   Hon., Judge
                By                                                                 United States District Court
                                      Deputy Clerk                                 Southern District of Indiana

                                                                                    7/11/2019
                                                                                   Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 3
DEFENDANT: William L. Somers
CASE NUMBER: 3:08CR00029-011
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 27months, consecutive to sentence imposed in 3:18CR00036-001.

☒The Court makes the following recommendations to the Bureau of Prisons: The defendant to be designated to a medical
facility close to Southwestern Indiana, specifically Lexington, Kentucky.

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
